      Case 2:21-cv-01152-GMN-NJK Document 5
                                          4 Filed 08/05/21 Page 1 of 1
                                                                     3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 9
     JOE GREEN,                                          )   Case No. 2:21-cv-01152-GMN-NJK
10                                                       )
                                                         )
11                                Plaintiff,             )   ORDER GRANTING
                                                         )
12   vs.                                                 )   JOINT STIPULATION FOR
                                                         )   EXTENSION OF TIME FOR
13                                                       )   DEFENDANT NATIONAL CONSUMER
   NATIONAL CONSUMER TELECOM &                           )   TELECOM & UTILITIES EXCHANGE,
14 UTILIES EXCHANGE, INC.,                               )
                                                             INC. TO FILE ANSWER
                                                         )
15                                Defendant.             )
                                                         )   FIRST REQUEST
                                                         )
16                                                       )
17

18           Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

19    requested an extension of time to answer, move or otherwise respond to the Complaint in this
20
      matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY
21
      STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or
22
      otherwise respond to the Complaint in this action is extended from August 11, 2021 through and
23
      including September 10, 2021. The request was made by NCTUE so that it can have an
24

25    opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

26    and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.
27    IT IS SO ORDERED.
             Respectfully submitted, this 5th day of August, 2021.
28    Dated: August 5, 2021
                                                 __________________
                                                 U.S. Magistrate Judge
